Order, entered on September 27, 1966, unanimously modified, on the law. the facts and in the exercise of discretion, without costs or disbursements, to limit the physical examination to exclude radical or operative procedures. While we agree that the plaintiff is entitled to have the physical examination of defendant that she seeks, we find that the notice calling for such examination is too broad in that there is no protection against the use of radical or extensive operative procedures in the examination. The defendant should be protected in this respect and the order to be entered should set forth the procedures to be used. Settle order on notice. Concur — Breitel, J. P., Rabin, Stevens, Steuer and Capozzoli, JJ.